Opinion by
Mr. Chief Justice Bell,
These appeals arise from the Order of the lower Court granting defendant’s motions to dismiss plaintiffs’ actions under the doctrine of forum non con*237veniens. In each case, plaintiff is an employee of the New York Central Railroad Company, and these actions were commenced under the Federal Employers’ Liability Act for personal injuries sustained during the scope of their employment. It is admitted that service was properly obtained in each action in Allegheny County.
The facts in each of these three companion cases are not in dispute. In Rini v. New York Central Railroad Company, the accident occurred in Cleveland, Ohio, and the plaintiff resides in Cleveland. There are fourteen proposed witnesses—four of whom are doctors who reside in Cleveland, Ohio; none of the other witnesses reside in Allegheny County. Plaintiff was confined in two hospitals in Cleveland, and there is available to the plaintiff both the State and Federal Courts in Cleveland, Ohio. Furthermore, the statute of limitations has not expired.
In Brant v. New York Central Railroad Company, the accident occurred in Cleveland, Ohio, which is where the plaintiff resides. There are some thirteen witnesses, including a doctor, from Cleveland, and there are no witnesses (to he called) who reside in Allegheny County. Moreover, plaintiff was hospitalized in Cleveland and the hospital personnel may he called as witnesses. Again, there are other appropriate forums besides Allegheny County available to the plaintiff; and the statute of limitations has not expired.
Finally, in Masterson v. New York Central Railroad Company, the accident occurred in Westfield, New York. Plaintiff resides in Erie, Pennsylvania, and all five of plaintiff’s physicians are from Erie. There are no witnesses in this matter who reside in Allegheny County. With respect to claims by this plaintiff, he has other appropriate forums besides Allegheny County; and the statute of limitations has not expired.
*238Our scope of. review in this matter is limited. Whether a suit, should be dismissed under the doctrine of. forum non conveniens depends, upon the particular facts of each case and upon the discretion of the trial Court. On appeal, we will reverse only when there has been an abuse of discretion. Plum v. Tampax, Inc., 399 Pa. 553, 160 A. 2d 549. In that case the Court set forth appropriate standards for determining what facts, interests and factors the Court should consider in determining whether a suit should be dismissed under the doctrine of forum non conveniens. The Court said (pages 560-562) :
“. . . It is well within the power of the court, in the interests of justice, to decline to exercise its jurisdiction where, upon consideration of the parties, the witnesses, the situs of the cause of action and other kindred reasons, the litigation can more appropriately be conducted in another forum. See Gulf Oil Corp. v. Gilbert, supra; Koster v. Lumbermens Mut. Casualty Co., 330 U.S. 518. (1947). The American Law Institute, in its Restatement (2d), Conflict of Laws (Tentative Draft No.' 4 April 5, 1957), formulates the rule this way: ‘§117e. Forum Non Conveniens. While the plaintiff ordinarily controls choice of the forum, a court does not exercise jurisdiction if it is a seriously inappropriate forum for the trial of the action so long as an appropriate forum is available to the plaintiff.’ [Footnote omitted.] Whether a suit should be dismissed under the doctrine of Forum Non Conveniens will depend largely upon the particular, facts and upon the discretion of the trial court. Such exercise of discretion will be overruled on appeal only when abused.
“The factors for. the lower court to consider in making its determination are succinctly put in the comments to §117e of the Restatement: ‘c. Factors to be considered. The two most important factors look to the court’s retention of the case. They are (1) that *239since it is for the plaintiff to choose the place of suit, his choice of a forum should not be disturbed except for weighty reasons, and (2) that the action will not be dismissed in any event unless an alternative forum is available to the plaintiff. Because of the second factor, the suit will be entertained, no matter how inappropriate the forum may be, if defendant cannot be subjected to jurisdiction in other states. The same will be true if plaintiffs cause of action would elsewhere be barred by the statute of limitations, unless the court is willing to accept defendant’s stipulation that he will not raise this defense in the second state. [The action should not be dismissed unless defendant submits to jurisdiction in another appropriate and more convenient forum.]
“ ‘The remaining factors can best be grouped under the two principal interests involved: those of the parties and those of the public. This has been done as follows by Mr. Justice Jackson in Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508 (1947) : “If the combination and weight of factors requisite to given results are difficult to forecast or state, those to be considered are not difficult to name. An interest to be considered, and one likely to be most pressed, is the private interest of the litigant. Important considerations are the relative ease of access to sources of proof; availability of compulsory process for attendance of unwilling, and the cost of obtaining attendance of willing, witnesses; possibility of view of premises, if view would be appropriate to the action; and all other practical problems that malee trial of a case easy, expeditious and inexpensive. There may also be questions as to the enforceability of a judgment if one is obtained. The court will weigh relative advantages and obstacles to a fair trial. . . .
“ ‘ “Factors of public interest also have place in applying the doctrine. Administrative difficulties fol*240low for courts when litigation is piled up in congested centers instead of being handled at its origin. Jury duty is a burden that ought not to be imposed upon the people of a community which has no relation to the litigation. . . .” ’ ”
Walker v. Ohio River Company and Wilson v. Ohio River Company,* 416 Pa. 149, 205 A. 2d 43, which is relied upon by appellants, is on its facts clearly distinguishable. In that case, this Court held that the lower Court had abused its discretion when it sustained preliminary objections under the doctrine of forum non conveniens. In the Walker case, plaintiffs brought an action under the Act of Congress known as the Merchant Marine Act, for personal injuries sustained while performing services on a vessel owned by defendant. The vessel was plying the Ohio River toward Pittsburgh when it was allegedly negligently navigated, causing plaintiffs’ injuries. Plaintiff Walker resided in Ohio and Wilson resided in West Virginia. Plaintiffs obtained service of defendant in Allegheny County; the defendant was a corporation doing business in Pittsburgh, Allegheny County, where it maintained its principal office and principal place of business; plaintiffs were treated for their respective injuries in both Pittsburgh and in Ohio; some of the witnesses resided in states other than Ohio or West Virginia. These facts and circumstances differ substantially from the facts and circumstances in the present case.
In each of the present cases, the cause of action arose outside of the Commonwealth of Pennsylvania; neither the plaintiffs nor any of the witnesses reside in or have any connection with Allegheny County, nor are the witnesses within subpoena range of the Court of Common Pleas of Allegheny County. Moreover, the *241dissenting Judges would in practical effect eliminate most of the tests set forth in the cases hereinabove cited or quoted, especially the test of “weighty reasons.” They would in practical effect change and limit the meaning of our prior decisions and of “weighty reasons,” and substitute a distorted interpretation, i.e., that no other adequate forum exists, or that a foreign law or a foreign corporation is involved, or that every plaintiff has the right to choose his own forum, and thereby virtually eliminate the doctrine of forum non conveniens.
We find that there is no abuse of discretion on the part of the lower Court in dismissing these actions under the doctrine of forum non conveniens.
Orders affirmed.
Mr. Justice Jones concurs in the result.

 These cases were decided as one.